PER CURIAM.
Appellant, a Washington corporation, sued defendants, resident citizens of Texas, upon a sworn account1 for materials (lumber) furnished in the amount of $2,-767.45, and $500 alleged to be reasonable attorney’s fees. The trial court dis*639missed the complaint for want of jurisdiction, on the theory that the attorney’s fees were not recoverable, and therefore the amount in controversy did not exceed $3,000, exclusive of interest and costs. This was error.
Article 2226, Vernon’s Civil Statutes, as amended Acts 1953, 53rd Leg., p. 101, ch. 67, § 1, clearly provides for recovery of reasonable attorney’s fees, in addition to the claim and costs, on valid claims for, among other things, materials furnished, or suits founded upon a sworn account or accounts.2 This right to reasonable attorney’s fees, in addition to the claim and costs, is a liability properly enforceable in a federal court, to be included in determining the amount in controversy. Missouri State Life Ins. Co. v. Jones, 290 U.S. 199, 54 S.Ct. 133, 78 L.Ed. 267.
Reversed.

. Under Rule 185, Texas Rules of Civil Procedure, formerly Art. 3736, Vernon’s Texas Civil Statutes.


. As originally enacted the amount of attorney’s fees was limited to $20 but this limitation was removed by amendment in 1949. The 1953 amendment added “or suits founded upon a sworn account or accounts.”